 
[logo.jpg]
 
AMENDED AND RESTATED CONFIDENTIAL TERM SHEET
 
The following is a revised and restated confidential term sheet, relating to the
proposed acquisition (as revised herein, the “Transaction”) of a majority
interest in Premier Wealth Management, Inc., a Delaware corporation (“Premier”),
by Transworld Investment Group PLC, a Cayman Islands entity. The parties hereto
agree and consent to the termination of the previous term sheet of the parties
dated as of November 7, 2008 (the “November Agreement”) or any other agreements
relating to the subject matter between the parties, and to the replacement
thereof by this Amended and Restated Confidential Term Sheet (this “Term
Sheet”).


Summary
 
The purchaser and surviving parent will be Transworld Investment Group PLC
(“Transworld”), which shall, subject to satisfaction of the conditions set forth
herein and after closing of the Transaction own Premier. At Closing, Transworld
will issue its common equity (the “Transworld Shares”) to Transworld’s
shareholders (“Transworld Shareholders”) and Premier’s shareholders (“Premier
Shareholders”).
     
Capitalization
 
After Closing, Transworld Holdings shall be owned 92.4% by the former owners of
the Transworld Group with the remaining 7.6% (in addition to any shares issued
in addition to the Settlement Shares owned by the former shareholders of
Premier. The foregoing amounts are calculated on a fully diluted basis as at
immediately after the Closing. Transworld shall apply for the listing of the
Transworld Shares on the Nasdaq or the appropriate NYSE exchange or listing
service, effective at Closing.
     
Pre-Closing Matters
 
The parties acknowledge the amount of $1,150,000 (the “Initial Payment”) paid by
Transworld Group to or on behalf of Premier in furtherance of the transactions
contemplated hereby.
         
Without admitting or denying any liabilities on either side, the parties hereto
agree to the immediate issuance by Premier to Transworld of 8 million shares of
common stock of Premier (the “Settlement Shares”) in consideration of this
amount. The Settlement Shares shall be unconditionally issued hereby for a
complete and irrevocable discharge and release of any and all liabilities of
either party associated with the Initial Payment or otherwise relating to the
previous term sheet or agreements entered into by the parties. Said shares will
result in the immediate ownership by Transworld (inclusive of its affiliates) of
9.12m Premier Shares, or approximately 24% of Premier after the date hereof. No
additional funds shall be required to be paid by Transworld to Premier, other
than transaction costs of Premier, in reasonable amounts to be agreed to by the
parties so as to satisfy all closing conditions.
     
Directors
 
Mr. Michael Abraham, an affiliate of Transworld, shall be appointed as an
officer of Premier and shall be granted authority by the Board of Directors of
Premier to direct certain control over and obtain information rights with
respect to, Master Trust, S.A., so as to facilitate due diligence.



Transworld Investment Group plc, Cayman Financial Centre, Po Box 2510GT, Grand
Cayman, Cayman Islands
 

--------------------------------------------------------------------------------


 
[logo.jpg]
 
Acquisition Terms
Resulting Parent
 
At Closing, Master Trust S.A. shall remain a wholly owned subsidiary of Premier
which in turn will be wholly owned and controlled by Transworld.
     
Domicile
 
Transworld will have and maintain its primary operations and place of business
outside of the United States and its territories and a majority of its board and
shareholders will remain non U.S. persons. The registered office of Transworld
Group is, at the time of this Term Sheet, located at Cayman Financial Centre, PO
Box 2510GT, George Town, Cayman Islands.
         
Premier will commence operations in the United States as a U.S. based life
settlement trading company with national and international operations.
     
Premier
 
Premier, has quotations for its securities currently on the Pink Sheets
quotation system in the United States, and is required to file periodic reports
pursuant to Section 13 and 15 of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”). As part of the Transaction, Premier will delist
and instead, its shareholders will become minority Shareholders in Transworld
Holdings. Premier is not, at the time of this Term Sheet or issuance of any
Settlement Shares, current with its reporting requirements but will be in
compliance and current before Closing. Premier's sole and direct operating
subsidiary is, and immediately prior transferring the same at closing shall be,
Master Trust.
     
Closing
 
A Closing shall occur as expeditiously as possible after the conditions to
Closing set forth below or in the definitive transaction documents are
satisfied. The parties shall, as expeditiously as possible, enter into
definitive transaction documents and commence with preparation of all requisite
filings to be made with the SEC as are necessary so as to complete the
Transaction and related listing, including, without limitation, an F-4
registration registering the Transworld Shares and pursuant to which the
Transworld shall file as a Foreign Private Issuer as defined in the rules
promulgated under the Exchange Act, and a Schedule 13(d) to be filed by
Transworld or its affiliates.
     
Accounting
 
Premier shall make best efforts to file all Exchange Act reports currently due
or otherwise due from time to time, prior to closing, which efforts are, in
part, dependant on continued funding by Transworld. Premier and the Transworld
Group and their subsidiaries shall also, as expeditiously as possible, complete
financial accounting due diligence and consolidated financial statements of
Premier and the Transworld for purposes of Exchange Act financial reporting
requirements, and shall implement appropriate internal controls over financial
reporting to the extent not established yet. The parties intend to structure the
transaction as a tax free exchange. Accordingly, the management and greater than
60% of the Transworld must be predominantly non U.S. persons for tax purposes.



Transworld Investment Group plc, Cayman Financial Centre, Po Box 2510GT, Grand
Cayman, Cayman Islands
 

--------------------------------------------------------------------------------


 
[logo.jpg]
 
Conditions
 
The transaction is subject to, among other things: negotiation and completion of
definitive share exchange agreements and closing documents with all standard and
customary representations, warranties and covenants; completion of due diligence
by both sides; the completion of consolidated financial statements, as
necessary, to complete the Current Report on Form 8-K (or amendments thereto)
mutually acceptable to both sides and any amendment thereto (as well as any
other securities related filings to be filed by any of the parties or any of the
shareholders of Transworld ); obtaining of all necessary shareholder and board
approvals as well as regulatory or exchange approvals. The parties further agree
to structure the transaction contemplated hereby in a fashion that causes the
least adverse tax liability to the parties hereby generally and to the
shareholders of Premier. An opinion of counsel of the Transworld shall be
rendered at closing relating to its ownership and operation of assets, good
standing, no conflicts, and the enforceability of transaction documents, due and
valid authorization and issuance of Transworld Shares (fully paid, non
assessable etc.) and other customary matters. An opinion of counsel to Premier
shall be rendered at Closing relating to the Premier’s good standing, the
enforceability of transaction documents, due and valid authorization and
issuance of Premier Shares (fully paid, non assessable etc.) and other customary
matters.

 
IN WITNESS WHEREOF The parties hereto have signed and delivered this Term Sheet
the day and year first above written.


Executed by
TRANSWORLD INVESTMENT GROUP, PLC.
 
/s/ Michael Abraham
Michael Abraham
Director
Date: 4.5.09


Executed by
 
/s/ Nigel Gregg
Nigel Gregg
Chief Executive Officer
PREMIER WEALTH MANAGEMENT, INC.
Date:  4th May 2009.


Transworld Investment Group plc, Cayman Financial Centre, Po Box 2510GT, Grand
Cayman, Cayman Islands
 

--------------------------------------------------------------------------------

